                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION



DARREN FINDLING as Personal
Representative for the Estate of
JEREMY ALAN GARZA,

               Plaintiff,
                                                             Case No. 2:17-CV-18
v.
                                                             HON. GORDON J. QUIST
MICHIGAN DEPARTMENT
OF CORRECTIONS, et al.,

               Defendants.
                                     /


                ORDER ADOPTING IN PART AND REJECTING IN PART
                       REPORT AND RECOMMENDATION

       Plaintiff, Darren Findling, as Personal Representative for the Estate of Jeremy Alan Garza,

sued the Michigan Department of Corrections (MDOC) and several MDOC employees, alleging

various federal- and state-law claims arising out of Garza’s suicide, which occurred while Garza was

incarcerated with the MDOC. Defendants filed a motion for summary judgment. (ECF No. 27.)

On September 11, 2019, Magistrate Judge Maarten Vermaat issued a Report and Recommendation

(R & R) (ECF No. 33), recommending that the Court grant the motion in part and deny it in part as

follows: (1) dismiss the MDOC on the basis of Eleventh Amendment immunity; (2) grant summary

judgment to Defendants Napel, Alexander, Place, Wagner, Kessler, Whitney, and Bush based on

their lack of personal involvement in the incident; and (3) grant summary judgment to Defendant

Viitala based on lack of evidence of deliberate indifference; and (4) deny summary judgment to

Defendants Kutchie and LaForest, leaving Findling’s Eighth Amendment deliberate indifference and

state-law gross negligence claims against them as the only remaining claims in the case. (Id. at

PageID.513, 517.)
        Defendants Kutchie and LaForest have filed Objections to the R & R, in which they argue

that the magistrate judge erred in recommending that the Court deny the motion on Findling’s state-

law gross negligence claims against them. Pursuant to 28 U.S.C. § 636(b), upon receiving an

objection to a report and recommendation, the district judge “shall make a de novo determination

of those portions of the report or specified proposed findings or recommendations to which objection

is made.” After conducting a de novo review of the R & R, Defendants Kutchie’s and LaForest’s

Objections, and the pertinent portions of the record, the Court concludes that the R & R should be

adopted except for its recommendation to allow the gross negligence claim to proceed against

Defendants Kutchie and LaForest.

        Defendants argue that the magistrate judge erred in not granting them summary judgment

or governmental immunity1 on the gross negligence claim because their actions or inactions were

not the proximate cause of Garza’s death. Citing Johnson v. Williams, 2017 WL 4236548, at *12

(E.D. Mich. Sept. 25, 2017), the magistrate judge said that “[t]he fact that an inmate committed

suicide does not mean that no other conduct could be the proximate cause to that inmate’s death.”

(ECF No. 33 at PageID.529.) Defendants argue that the magistrate judge erred in relying on

Johnson because Johnson involved a negligence claim, rather than a gross negligence claim under

Michigan’s Governmental Tort Liability Act (GTLA), and both of the cases cited in Johnson, Teal

v. Prasad, 283 Mich. App. 384, 772 N.W.2d 57 (2009), and Estate of Pace v. Hurley Medical

Center, No. 378732 (Mich. Ct. App. Jan. 26, 2017), were medical malpractice cases involving

suicides.

        As the magistrate judge correctly noted, the Michigan Supreme Court has held that “the

proximate cause,” as used in M.C.L. § 691.1407(2), “means the one most immediate, efficient, and


        1
          Defendants refer to qualified immunity in their Objections, but because the claim is a state-law gross
negligence claim, the immunity that would apply is governmental immunity under Michigan’s Governmental Tort
Liability Act, M.C.L. § 691.1407.

                                                       2
direct cause preceding an injury, not ‘a proximate cause.’” Robinson v. City of Detroit, 462 Mich.

439, 445, 613 N.W.2d 307, 311 (2000). In Robinson, the plaintiffs were innocent passengers injured

in a car driven by an underage driver who was fleeing police officers. Applying the GTLA

proximate cause standard, the court held that it was the conduct of the reckless driver, not the

conduct of the pursuing police officers, that was the proximate cause of the plaintiffs’ injuries. Id.

at 462, 613 N.W.2d at 319. In Livermore ex rel. Rohm v. Lubelan, 476 F.3d 397 (6th Cir. 2007), the

decedent, who was avoiding arrest, was shot and killed by a sniper as the decedent pointed his gun

toward police officers. The court held that the officer was immune from the plaintiff’s gross

negligence claim because “the proximate cause of Rohm’s death was not Lt. Ellsworth’s conduct,

but rather Rohm’s decision to disregard his promise to surrender unarmed and to set fire to his

residence.” Id. at 409.

       The Court’s own research reveals that in prisoner-suicide cases, Michigan and federal courts

have held that the prisoner’s suicide was the proximate cause of the death. For example, in Soles

v. Ingham County, 316 F. Supp. 2d 536 (W.D. Mich. 2004), a judge in this district wrote:

       [E]ven if Mitchell, Cates or Haven were deemed responsible for some nonfeasance
       amounting to gross negligence, liability could be imposed only if such nonfeasance
       was the proximate cause of Aaron’s death. Yet, it is undisputed that Aaron
       committed suicide while he was alone in his cell by hanging himself with a bed
       sheet. The one most immediate, efficient and direct cause of his death was clearly
       not any nonfeasance by defendants, but Aaron’s own volitional self-destructive act.

Id. at 546 (citing Scott v. Charter Twp. of Clinton, 2002 WL 31160298 (Mich. Ct. App. Sept. 27,

2002)). Similarly, in Cooper v. Washtenaw County, 270 Mich. App. 506, 715 N.W.2d 908 (2006),

the Michigan Court of Appeals applied Robinson’s proximate cause standard and concluded that the

defendants were immune on the plaintiff’s gross negligence claim because “the one most immediate,

efficient, and direct cause of Morton’s death was his own conduct,” i.e., his suicide while confined

in a holding cell. Id. at 508–09, 715 N.W.2d at 909. See also Bradley v. City of Ferndale, 148 F.


                                                  3
App’x 499, 514 (6th Cir. 2005) (citing Scott and Soles and concluding that “it is clear that the one

most immediate, efficient and direct cause of Bradley’s death was his own act of hanging himself”);

Perez v. Oakland Cty., No. 271406, 2007 WL 914669, at *3 (Mich. Ct. App. Mar. 27, 2007) (citing

Cooper and concluding that the proximate cause of the inmate’s death was his own act of suicide).

       In light of the foregoing cases, the Court concludes that under the GTLA, Garza’s act of

hanging himself was the one most immediate, efficient and direct cause of Garza’s death.

Accordingly, Defendants Kutchie and LaForest are entitled to governmental immunity on the gross

negligence claim.

       Therefore,

       IT IS HEREBY ORDERED that the September 11, 2019, Report and Recommendation

(ECF No. 33) is ADOPTED IN PART AND REJECTED IN PART as the Opinion of this Court.

Defendants’ Objections (ECF No. 35) are SUSTAINED.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF No.

27) is GRANTED with regard to all claims against Defendants MDOC, Napel, Alexander, Place,

Wagner, Kessler, Whitney, Bush, and Viitala and the gross negligence claims against Defendants

Kutchie and LaForest and DENIED with regard to the deliberate indifference claims against

Kutchie and LaForest. The case will proceed solely on the deliberate indifference claims against

Defendants Kutchie and LaForest.



Dated: September 30, 2019                                  /s/ Gordon J. Quist
                                                          GORDON J. QUIST
                                                     UNITED STATES DISTRICT JUDGE




                                                 4
